FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  ~ 4 

 r'ngizs)ti;ircricg§ B°"k'"vrcy

Cedric Wayne Bagby, ) °f columbia
Plaintiff, §

v. j Civil Action No. 13-0099

Sharon Y. Chu et al ., §
Defendants. §

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The C_fourp,tljw`illl grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time” it determines that subject matter
jurisdiction is wanting).

Plaintiff, a Texas state prisoner, sues three state court judges in Houston, Texas, and two
prosecutors there. The complaint’s allegations are vague but plaintiff appears to accuse the
defendants of misconduct because his post-conviction motion was denied. Plaintiff wants this
Court to review the decisions of the Texas court. See Compl. at 6-7.

jurisdiction is wanting because a federal district court is not a reviewing court and, thus,
lacks subject matter jurisdiction to review the decisions of a state court. See 28 U.S.C. §§ 1331,
1332 (general jurisdictional provisions')l;i Flelm'iiig!"v. United Stales, 847 F. Supp. 170, 172

(D.D.C. 1994), ceri. denied 513 U.S. 1150 (l995) (citing Disi‘rict of Columbia Court of Appeals

v. Fela’man, 460 U.S. 462, 482 (1983); Rooker v. Fidelilj/ Trusl Co., 263 U.S. 413, 415, 416

(1923)). A separate order of dismissal accompanies this Memorandum Opinion.

Date: February  ,2013 ij w 1   limited §tates District Judge